—Appeal from an order of Supreme Court, Erie County (Dillon, J.), entered July 19, 2001, which denied plaintiffs’ motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the motion is granted.
Memorandum: Supreme Court erred in denying plaintiffs’ motion for partial summary judgment on liability pursuant to Labor Law § 240 (1). Ronald A. Majewski (plaintiff) fell from a *822ladder while hanging rubber strips on concrete walls using contact cement. A coworker did not see the manner in which plaintiff began to fall but moved out of the way to avoid being hit by plaintiff as he fell. It is undisputed that, notwithstanding the nature of the work, there were no safety devices to prevent plaintiff’s fall from a height, and thus plaintiffs’ motion should have been granted (see, Cruz v Turner Constr. Co., 279 AD2d 322; Vanriel v Weissman Real Estate, 262 AD2d 56; Turner v Eastman Kodak Co., 210 AD2d 883). Present — Pigott, Jr., P.J., Hayes, Scudder, Burns and Gorski, JJ.